Citation Nr: 1818128	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy from April 1945 to July 1946.  He died on October [REDACTED], 2014 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota, which, in pertinent part, denied service connection for cause of death.  The appellant disagreed with the decision.  See September 2015 notice of disagreement.

In September 2017, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate states his cause of death as failure to thrive, as secondary to dehydration, dysphagia, cerebrovascular accident (CVA), dementia, bladder cancer, hypertension, chronic obstructive pulmonary disease (COPD), and heart block.  

As previously indicated, the Board remanded this claim in September 2017 for further development, including obtaining a medical opinion as to whether the Veteran's cause of death was as likely as not caused or related to his service-connected disabilities of hearing loss and tinnitus or more broadly to his service.  While a medical opinion was obtained in November 2017, the examiner commented only on whether the Veteran's cause of death was related to his service-connected bilateral hearing loss and tinnitus.  The examiner did not, as had been requested, comment on whether any of the conditions that caused or materially contributed to the Veteran's death were otherwise caused or etiologically related to his service.  Accordingly, remand is required for another medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2018 written argument, the appellant's representative also advanced the theory that the Veteran may have been exposed to asbestos while aboard the USS Block Island which may have presumptively caused COPD.  Development as to possible asbestos exposure aboard the ship has not yet been completed at this time.  This should be completed prior to obtaining a new medical opinion.  

Further delay of this claim is regrettable; however, in light of the incomplete medical opinion rendered by the November 2017 examiner in addition to the newly advanced theory of causation regarding asbestos exposure and his COPD, the Board finds another remand is necessary prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all development necessary under VA's guidelines for processing a matter based on exposure to asbestos, to include (but not limited to) ascertaining whether the Veteran had any exposure to asbestos while serving on the USS Block Island during his active duty.  The AOJ should thereafter make formal findings for the record regarding the extent of the Veteran's exposure to asbestos in service and post-service.

2.  After completing the records development listed above to the extent possible, forward the Veteran's claims file to an appropriate VA specialist to opine on the Veteran's cause of death.  The VA should review the claims file and consider all pertinent evidence of record (to specifically include the Veteran's service treatment records, postservice treatment records, and Certificate of Death).  After reviewing the relevant evidence, the examiner is asked to opine:

	a.  If any exposure to asbestos was confirmed in service, whether it is at least as likely as not (50 percent or greater probability) that any such exposure caused or materially contributed to the Veteran's cause of death, specifically, COPD.

	b.  Whether it is at least as likely as not (50 percent or greater probability) that any of the conditions that caused or materially contributed to the cause of the Veteran's death are caused or etiologically related to his service.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

